          Case 6:21-cv-00153-ADA Document 11 Filed 03/11/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                       §
 BRAZOS LICENSING AND                              §    Civil Action No.: 6:21-cv-00153
 DEVELOPMENT,                                      §
                                                   §
                 Plaintiff,                        §    JURY TRIAL DEMANDED
                                                   §
 v.                                                §
                                                   §
 NETGEAR, INC.,                                    §
                                                   §
                 Defendant.                        §


                      UNOPPOSED MOTION FOR EXTENSION OF TIME

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Plaintiff”)

files this Unopposed Motion for Extension of Time for Defendant NetGear, Inc. (“Defendant”)

to answer, move or otherwise respond to the Complaint.

       Plaintiff filed its Complaint against Defendant on February 19, 2021. Defendant was

served on February 23, 2021. Defendant currently has a deadline of March 16, 2021 to answer,

move, or otherwise respond to the Complaint. The parties met and conferred regarding a short,

30 day extension of Defendant’s current March 16, 2021 deadline as Defendant recently retained

counsel to represent it in this matter. The parties request that the Court extend the deadline for

Defendant to answer or otherwise respond to the Complaint up to and including April 15, 2021.

The parties do not make this request for the purpose of delay, but so that justice may be

efficiently served.

       Accordingly, Plaintiff requests that the Court grant this Motion and extend the time for

Defendant to answer, move, or otherwise respond to Plaintiff’s Complaint to April 15, 2021.
        Case 6:21-cv-00153-ADA Document 11 Filed 03/11/21 Page 2 of 3




Dated: March 11, 2021               By: /s/ Mark D. Siegmund
                                         Mark D. Siegmund (TX Bar No. 24117055)
                                         mark@waltfairpllc.com
                                         LAW FIRM OF WALT FAIR, PLLC
                                         1508 N. Valley Mills Drive
                                         Waco, TX 76710
                                         Telephone: (254) 772-6400
                                         Facsimile: (254) 772-6432

                                        Jonathan K. Waldrop (CA Bar No. 297903)
                                        (Admitted in this District)
                                        jwaldrop@kasowitz.com
                                        Darcy L. Jones (CA Bar No. 309474)
                                        (Admitted in this District)
                                        djones@kasowitz.com
                                        Marcus A. Barber (CA Bar No. 307361)
                                        (Admitted in this District)
                                        mbarber@kasowitz.com
                                        John W. Downing (CA Bar No. 252850)
                                        (Admitted in this District)
                                        jdowning@kasowitz.com
                                        Heather S. Kim (CA Bar No. 277686)
                                        (Admitted in this District)
                                        hkim@kasowitz.com
                                        Jack Shaw (CA Bar No. 309382)
                                        (Admitted in this District)
                                        jshaw@kasowitz.com
                                        KASOWITZ BENSON TORRES LLP
                                        333 Twin Dolphin Drive, Suite 200
                                        Redwood Shores, California 94065
                                        Telephone: (650) 453-5170
                                        Facsimile: (650) 453-5171

                                        Attorneys for Plaintiff
                                        WSOU INVESTMENTS, LLC d/b/a
                                        BRAZOS LICENSING AND
                                        DEVELOPMENT
         Case 6:21-cv-00153-ADA Document 11 Filed 03/11/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2021, a true and correct copy of the foregoing response

was served on all counsel of record who have appeared in this case via the Court’s CM/ECF system

per Local Rule CV-5.



                                            /s/ Mark D. Siegmund
                                                Mark D. Siegmund


                          CERTIFICATE OF CONFERENCE

       I hereby certify that on March 11, 2021 counsel for Defendant conferred with Plaintiff’s

counsel on this Motion, and Plaintiff’s counsel does not oppose a 30 day extension of Defendant’s

current April 15, 2021 deadline to answer, move, or otherwise respond to the Complaint.


                                            /s/ Mark D. Siegmund
                                                Mark D. Siegmund
